Citation Nr: 9900691	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-10 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to nonservice-connected burial benefits and plot 
or interment allowance.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and her granddaughter



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1953 to June 1956.

This matter comes before the Board of Veterans Appeals 
(Board) from a November 1996 determination of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1996, at the 
U.C. Davis Medical Center (a non-VA affiliated institution).

2.  Service connection was not in effect for any disability 
and the veteran was not in receipt of payment of VA 
nonservice-connected pension benefits at the time of his 
death.

3.  The veteran did not have a claim for compensation or 
pension pending at the time of his death.

4.  The veteran was buried in Sutter Cemetery, located in 
Sutter, California and the mortuary and cemetery costs were 
paid by the appellant.


CONCLUSION OF LAW

The criteria for entitlement to payment of VA burial benefits 
or plot or interment allowance for the veteran have not been 
met.  38 U.S.C.A. §§ 2302, 2303 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.1600 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The record reflects that in February 
1990, the veteran filed a claim with VA for nonservice-
connected pension benefits.  In March 1990, the RO granted 
the veterans claim for nonservice-connected pension 
benefits.

In March 1996, the veterans spouse sought an apportionment 
of the veterans VA benefits.  She reported that the veteran 
had abandoned her.  In response to his spouses request for 
apportionment, the veteran submitted a statement dated in 
April 1996, in which he reported that he was no longer living 
with his spouse and that he did not contribute any monetary 
support for her.

By a letter dated July 31, 1996, the RO notified the veteran 
of the termination of pension payments because his marital 
status had changed.  The RO explained that since he was no 
long living with his wife and was not contributing to her 
support, she had been removed from his award effective March 
8, 1996, and that his income for a veteran with no dependents 
was over the income limit for pension benefits.

The veteran died on September [redacted], 1996, at the U.C. 
Davis Medical Center (a non-VA affiliated institution), as a 
result of aspiration due to necrotic bowel due to mesenteric 
artery occlusion due to mesenteric atherosclerosis.  The 
veteran had not established entitlement to service connection 
for any disability during his lifetime.

The appellant was accorded a personal hearing in July 1998.  
At that time, the appellant and her granddaughter testified 
to the circumstances surrounding the veterans separation 
from his spouse.  They essentially testified that the veteran 
gave small amounts of cash to his wife, after their 
separation.  

Analysis

As a preliminary matter, the Board notes that the appellant 
is a proper claimant for entitlement to VA burial benefits 
and has submitted a timely application.  38 C.F.R. § 3.1601.

The appellant seeks entitlement to VA burial benefits.  VA 
regulations provide that if a veteran dies as result of a 
service-connected disability or disabilities, certain 
monetary benefits may be paid for the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. § 
3.1600(a).  If a veterans death is not service connected, 
certain monetary benefits may be paid toward the veteran's 
funeral and burial expenses, including the cost of 
transporting the body to the place of burial.

Nonservice-connected death burial allowance.  If a veteran's 
death is not service-connected, an amount may be paid toward 
the veteran's funeral and burial expenses including the cost 
of transporting the body to the place of burial.  Entitlement 
is subject to the following conditions: 
(1)	At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation); or 
(2)	The veteran has an original or reopened claim for 
either benefit pending at the time of the veteran's 
death; or 
(3)	The deceased was a veteran of any war or was 
discharged or released from active military, naval, or 
air service for a disability incurred or aggravated in 
line of duty, and the body of the deceased is being held 
by a State (or a political subdivision of a State), and 
the Secretary determines, 
(i)	That there is no next of kin or other person 
claiming the body of the deceased veteran, and 
(ii)	That there are not available sufficient 
resources in the veteran's estate to cover burial 
and funeral expenses.

38 C.F.R. § 3.1600(b), in pertinent part.

Plot or interment allowance.  When a veteran dies from 
nonservice-connected causes, an amount not to exceed the 
amount may be paid as a plot or interment allowance.  The 
plot or interment allowance is payable to the person or 
entity who incurred the expenses.  Entitlement is subject to 
the following conditions: 
(1)	The deceased veteran is eligible for the burial 
allowance under paragraph (b) or (c) of this section; or 
(2)	The veteran served during a period of war and the 
conditions set forth in § 3.1604(d)(1)(ii)-(v) (relating 
to burial in a state veterans' cemetery) are met; or
(3)	The veteran was discharged from the active 
military, naval, or air service for a disability 
incurred or aggravated in line of duty (or at time of 
discharge has such a disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability.

38 C.F.R. § 3.1600(f), in pertinent part.

The criteria for payment of burial allowance are not 
satisfied in the instant appeal.  The veteran was not 
service-connected for any disability at the time of his 
death, nor did he have a claim pending for compensation.  
Moreover, at the time of his death the veteran was not in 
receipt of pension.  It is undisputed that the RO terminated 
his pension award in July 1996, effective as of March 8, 
1996.  The veteran did not have a reopened claim for pension 
pending at the time of his death.  Furthermore, the claims 
file does not contain any evidence that the veteran died in a 
VA facility or while admitted to a hospital, domiciliary or 
nursing home under VA authority.  Finally, there is no 
evidence that the veteran was traveling under proper 
authority and at VA expense for the purpose of examination, 
treatment or care at the time of his death, nor did he die 
while admitted to a hospital, domiciliary or nursing home 
under VA authority.  Therefore, there is no basis upon which 
a grant of burial benefits may be predicated.  A plot or 
internment allowance may be paid if the appellant otherwise 
qualified to receive burial benefits. 38 C.F.R. § 3.1600(f).  
Since the appellant is not eligible to receive burial 
benefits, she is also ineligible to receive the plot and 
internment allowance.  Accordingly, the claim of entitlement 
to burial allowance and plot allowance must be denied.

The Board is sympathetic to the appellants stated position 
in requesting repayment of monies expended by her for the 
veterans burial, however, the Board is bound by the 
applicable law and regulations as written.  38 U.S.C.A. § 
7104(c).  For the reasons stated above, the Board concludes 
that a favorable determination is not permitted in this case.  
The Board has carefully reviewed the entire record in this 
case.  However, the evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to nonservice-connected burial benefits and plot 
or interment allowance is denied.

		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
